DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14-19, 28, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mola (US 2012/0067362) in view of Hansen et al. (US 2014/0311654) and Mola (2013/0276805).
Claims 1, 14, 15, 19, 28, 29, and 32. Mola discloses a smokeless oral product comprising a permeable pouch containing smokeless material such as smokeless tobacco and/or one or more tobacco substitute materials. The pouch is capable of providing for the passage of saliva and other substances, such as tobacco constituents, into and out of the pouch. The pouch is generally rectangular in shape. A single piece of 
Mola discloses that ultrasonic welding methods generate seams that are smaller, more precise, more visually appealing, and more comfortable in the mouth of the user than seams formed from heat-melt welding ([0032]). Mola does not explicitly disclose that the ultrasonically welded seams have a width that is within the range of 0.1 mm to 1 mm or that the seals at the side edges (first and second elongated seals) are bonded such that they are coterminous with the first and second ends.
Hansen et al. discloses a method for joining a first and second film web by ultrasonic welding. The seam width of the ultrasonically welded joint is 0.6-1.0 mm (Abstract; [0090]-[0096]).
Since Mola teaches that smaller seams are more precise, more visually appealing, and more comfortable in the mouth of the user (Mola [0032]), it would have been obvious to one of ordinary skill in the art to minimize the width of the ultrasonically welded seams. One of ordinary skill in the art would have recognized that welded seams having a width in the range 0.6-1.0 mm are known in the art, as taught by Hansen et al., and would be suitable for the product of Mola. 
Mola (‘805) discloses a smokeless tobacco pouch formed from a continuous reel of fleece material is processed on a continuous basis and which fills, seals and cuts the 
Mola teaches sealing each snus pouch and cutting along the seal such that part of the seal forms a first snus pouch and the other part of the seal forms part of a second, subsequent snus pouch to be formed. Thus, since the material is cut in the middle of the seal, the seals are coterminous with the ends of the pouch. Mola teaches that this configuration allows for continuous processing of snus pouches ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the pouch of Mola be formed with its first and second elongated seals conterminous with the first and second ends to allow for continuous processing of the pouches, as taught by Mola (‘805).
Claims 16 and 17. Modified Mola discloses that the pouch is formed from viscose, a regenerated cellulose material. The pouch may comprise nonwoven material. A binder is used to facilitate bonding of the material (Mola [0009]; [0013]; [0028])
Claim 18. Modified Mola discloses that a binder may be used to facilitate bonding of the material. In some implementations, the binder may be any suitable .

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mola (US 2012/0067362) in view of Hansen et al. (US 2014/0311654), Mola (2013/0276805), and further in view of Sebastian et al. (US 2012/0103353).
Claim 20. Modified Mola discloses the oral pouched snuff product of claim 1 but does not explicitly disclose a container having a base and a detachable lid together providing an interior space in which a plurality of oral pouched snuff products are contained.
Sebastian et al. discloses a smokeless tobacco product and a snus tin 10 comprising plastic or metal top 12 (detachable lid) and bottom 16 (base) pieces (Figures 2-4; [0021]-[0022]).
Sebastian et al. teaches that the tin 10 is a short, rounded edge, generally cylindrical container used for the marketing of snus products ([0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the smokeless oral product of Mola may be packaged in a tin such as that taught by Sebastian for the marketing of snus products.
Claim 21. Modified Mola does not explicitly disclose that the plurality of smokeless oral products occupy at least 30% by volume of the interior volume of the tin 10, but does disclose that the number of tobacco portions 18 within the tin 10 can vary, and can be a number such as 10, 12, 15, 20, 25 or 30 (Sebastian [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the 
Claim 22. Modified Mola discloses snus products randomly distributed in the tin 10 (Sebastian Figure 2).


Claims 23, 24, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US 2010/0059069) in view of Sebastian et al. (US 2012/0103353), Mola (2013/0276805), and Aurand (US 2017/0152064).
Claims 23, 24, 30, and 31. Boldrini discloses pouches of smokeless tobacco product manufactured on a machine comprising an intermittently rotatable dispensing disc (3) with peripheral cavities (4), a station (5) at which each cavity (4) is filled with a given quantity of tobacco equivalent to a single portion, a push rod mechanism (12) by which the portions of tobacco are ejected from each cavity (4) of the disc (3) at a transfer station (6), and a connecting duct (8) through which the portion of tobacco ejected by the push rod from each cavity passes directly to a wrapping station (7). The machine comprising a station (5) at which each cavity (4) is filled with a given quantity of tobacco equivalent to a single portion, a push rod mechanism (12) by which the portions of tobacco are ejected from each cavity (4) of the disc (3) at a transfer station (6), and a connecting duct (8) through which the portion of tobacco ejected by the push rod from each cavity passes directly to a wrapping station (7) where the pouches (2) are formed, filled with the tobacco product and sealed. The tubular envelope 15 is sealed longitudinally by ultrasonic welders 16 operating in close proximity to the tubular 
Boldrini does not explicitly disclose a container having a plurality of oral pouched snuff products contained in its interior space, that the first and second elongated seals of the pouch have a width in the range from 0.1mm to 2mm, that the seals at the side edges (first and second elongated seals) are bonded such that they are coterminous with the first and second ends, or that the simultaneous ultrasonic welding and cutting occurs at one position.
Sebastian et al. discloses a smokeless tobacco product made by ultrasonic bonding of nonwoven material. The width of the seals is about 2 mm (Abstract; [0059]; [0078]). Sebastian et al. also discloses a tin 10 for containing a number of smokeless oral products therein. A typical tin 10 is comprised of plastic or metal top 12 and bottom 16 pieces (Sebastian Figure 2; [0021]-[0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the width of the ultrasonically welded seams of Boldrini may be about 2 mm wide since Sebastian et al. discloses similar seams of that width in a smokeless 
Mola (‘805) discloses a smokeless tobacco pouch formed from a continuous reel of fleece material is processed on a continuous basis and which fills, seals and cuts the fleece into individual snus portions ([0033]). The tube 8 of material is sealed at end 9, forming a second seal 6 as indicated by the region between arrows `A` in FIGS. 3 and 4. An injection or directed burst of portioned snus product 10 may be placed within tube 8 toward the dosed end of the tube, and a seal (e.g., a heat seal) is made in the fleece above the top of the snus portion forming the third seal 7. A cutting means is then employed to cut along the third seat so that a discrete snus pouch 11 is formed as illustrated in FIG. 4 ([0034]). The third seal 7 may be cut, such that a portion of the third seal 7 remains along the edge of the tube 8. This portion of seal 7 may then form at least part of the second seal 6 of a subsequent snus pouch that is to be formed ([0035]).
Mola teaches sealing each snus pouch and cutting along the seal such that part of the seal forms a first snus pouch and the other part of the seal forms part of a second, subsequent snus pouch to be formed. Thus, since the material is cut in the middle of the seal, the seals are coterminous with the ends of the pouch. Mola teaches that this configuration allows for continuous processing of snus pouches ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the pouch of Mola be formed with its first and second elongated seals conterminous 
Aurand discloses an ultrasonic sealing tool including an anvil having upper and lower sealing surfaces and a horn having upper and lower sealing surfaces facing the upper and the lower sealing surfaces of the anvil, the ultrasonic sealing system delivering ultrasonic vibrations via at least one of said anvil and said horn to simultaneously create closure seals in each of two bags positioned between the anvil and the horn, and a cutting tool extendible between the upper and lower sealing surfaces of at least one of said anvil and said horn to sever the two bags (Claim 14).
Since Aurand teaches equipment which can simultaneously create an ultrasonic weld and a cut, it would have been obvious to one of ordinary skill in the art before the effective filing date that the transverse sealing means 17 and downstream cutting means of Boldrini can be replaced by the simultaneous sealing and cutting tool of Aurand in order to streamline the process of Boldrini by performing two steps at one location as taught by Aurand.

Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Sebastian does not disclose a seal width in the range of 0.1 mm to 1 mm or that the pouch is saliva-permeable. Applicant further argues that Hansen relates to a film web or hot stamping film material and does not teach a saliva-permeable material. Applicant also asserts that Mola 1, Mola 2, and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner has relied upon Mola 1 for teaching the saliva-permeable pouch. Since Mola 1 teaches ultrasonically welded seams but no particular seam width, Hansen is relied upon for teaching ultrasonically welded seams having a thickness of 0.6-1.0 mm.
Regarding Claim 23, Applicant argues that Aurand does not teach sealing a saliva-permeable material. Examiner notes that Boldrini is relied upon for teaching a saliva-permeable pouch and Aurand is relied upon only for its disclosure of equipment which can simultaneously create an ultrasonic weld and a cut. Applicant additionally argues that Aurand does not teach simultaneously providing a cut in the welded area wherein the seal is coterminous with the first and second ends of the pouch. Examiner disagrees, as Aurand shows the cutting tool extending to cut the bags 530/540 in the welded area (Figures 9 and 10 show the entire area of the bag material between horn assembly 622 and anvil assembly 624 as welded together). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747